Citation Nr: 0110874	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	A. L. Rampton, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and GM


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1945.  For combat service in the European Theater during 
World War II, the veteran was awarded the Purple Heart Medal 
and the Silver Star Medal, among others.  The veteran was 
wounded in action in November 1944 and was separated with a 
Certificate of Disability for Discharge.  The veteran married 
the appellant in this case in September 1956 and they 
remained married until the veteran's death in August 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which denied service connection 
for the cause of death.  


REMAND

Following the veteran's service separation, he filed his only 
claim for VA compensation benefits in August 1945.  Following 
development and examination, the veteran was service 
connected for his combat related injuries including partial 
paralysis of both lower extremities and damage to Muscle 
Groups I and XXII with a combined 50 percent evaluation.  
Following additional VA examinations, the RO granted an 
increased evaluation in a rating decision issued in November 
1950, allowing a 50 percent evaluation for partial spastic 
paralysis of both lower extremities, a 20 percent evaluation 
for residuals of a gunshot wound to the right chest, a 
10 percent evaluation for a through-and-through gunshot wound 
of the right chest affecting Muscle Group XXII, and a 
10 percent evaluation for a through-and-through gunshot wound 
of the right chest affecting Muscle Group I.  This resulted 
in a combined schedular evaluation of 70 percent made 
effective from November 1950 and this evaluation remained in 
effect until the veteran's death 49 years later.  Aside from 
claims for education and other ancillary benefits, the 
veteran never filed another VA compensation claim whether for 
an increase, for additional disability, or for a total rating 
based on unemployability due to service-connected disability 
(TDIU).  

A Utah State certificate of death reflects that the veteran 
died in August 1999 as a result of congestive heart failure 
due to or as a consequence of second stage cardiomyopathy, 
both of 15 years' duration.  Also listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were Brown-Sequard syndrome of 5 
years' duration, prostate cancer, and a seizure disorder.  

In September 1999, the appellant filed a claim for dependency 
and indemnity compensation (DIC) and she and her 
representative thereafter sought entitlement to DIC by 
arguing for service connection for the cause of the veteran's 
death.  Without discussing all aspects of this claim, the 
essential contention is that while the veteran's 
service-connected disabilities may not have directly resulted 
in the veteran's death attributable to congestive heart 
failure, those disabilities were alleged to have collectively 
been debilitating enough that they rendered him materially 
less capable of resisting the effects of heart disease.  

The RO aptly sought and obtained a medical opinion from a VA 
doctor who had access to and reviewed the veteran's claims 
folder.  In his opinion, this doctor noted the absence of 
routine VA examinations of the veteran over the years.  This 
doctor concluded that the veteran's service-connected 
disabilities, while clearly affecting his quality of life, 
did not significantly contribute to his death by congestive 
heart failure.  The RO found that this clinical opinion 
outweighed the balance of evidence on file and denied the 
appellant's claim.

In testimony and written statements submitted by and on 
behalf of the appellant, it is alleged the veteran fell in 
1986 and sustained a head injury resulting in a degree of 
organic brain damage, a seizure disorder, and cardiac 
arrhythmia.  If such fall was a result of the veteran's 
service-connected neurological disorder, then the veteran 
might well be entitled to consideration of an award of 
service connection for all disorders arising secondary to 
this fall.  At present, there is no clinical evidence on file 
surrounding or describing a fall in 1986 and the disabling 
consequences thereof.  In this regard, it is noteworthy that 
it is alleged that the seizure disorder required medication 
with both Dilantin and Phenobarbital and that the arrhythmia 
resulted in the placement of a pace maker.  All residuals 
attributed to disabilities incurred as a result of other 
service-connected disability must be considered.

Additionally, there is discussion in the evidence on file of 
a cerebrovascular accident (stroke) alleged to have occurred 
in 1980 or in 1990.  At least one clinician indicated that 
perhaps the veteran did not have a stroke but that symptoms 
similar to stroke might have resulted from the veteran's 
seizure disorder.  In any event, there are no clinical 
records on file reflecting the veteran's treatment for a 
stroke in 1980 or 1990.

Finally, the Board notes that more recent VA treatment 
records for the veteran include a diagnosis of depression.  
While such diagnosis might be attributable to the effect of 
all of the veteran's disabilities, both service connected and 
nonservice connected, VA must consider whether depression 
resulted from service-connected disability, possibly 
including an organic brain syndrome with periodic seizures.  
In this regard, it is somewhat noteworthy that VA 
examinations from the early 1950's routinely noted that the 
veteran was nervous and irritable and slept poorly.  While no 
confirmed psychiatric diagnosis was then made, it appears 
that the veteran exhibited some psychiatric symptoms which 
were attributable to service-connected disability.

Neither the RO nor the appellant or her representative 
addressed an alternate means for the appellant to obtain an 
award of DIC in accordance with the provisions of 38 U.S.C.A. 
§ 1318, which provides that VA shall pay benefits to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service connected if a veteran 
who dies, not as a result of his own willful misconduct, and 
who was in receipt of VA compensation at the time of death 
for a service-connected disability, was continuously rated 
totally disabled for a period of 10 or more years immediately 
preceding death.

While the claims folder clearly reveals that the veteran was 
only in receipt of a 70 percent schedular evaluation from 
November 1950 until his death in August 1999, VA laws and 
regulations have been interpreted by precedential opinions of 
the United States Court of Appeals for Veterans Claims 
(Court), as entitling DIC claimants, under certain 
circumstances, to a determination under 38 U.S.C.A. § 1318 of 
whether a veteran hypothetically would have been "entitled to 
receive" a total disability rating for at least the 10 years 
immediately prior to his death.  

In Cole v. West, 13 Vet. App. 268 (1999), the Court outlined 
the theories of entitlement under 38 U.S.C.A. § 1318 and one 
of the three theories discussed therein provided that if, on 
consideration of the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable," the veteran 
hypothetically would have been entitled to receive a total 
disability rating for at least the 10 years immediately 
preceding the veteran's death.

While VA implemented an amended regulation in an attempt to 
limit a claimant's ability to press a claim for DIC benefits 
on a hypothetical entitlement theory (38 C.F.R. § 3.22), that 
regulation was adopted in early 2000 and does not affect the 
current appeal because the appellant filed her claim prior to 
those changes in September 1999.

The appellant's September 1999 claim was for VA DIC benefits.  
While one method of obtaining these benefits is the 
successful prosecution of a claim for service connection for 
cause of death, DIC benefits may also be obtained by showing 
that the veteran should have been in receipt of a 100 percent 
evaluation for 10 years immediately preceding his death.

The essential question presented is whether, considering the 
veteran's already documented service-connected disability, 
with or without any additional disability which should have 
been service connected, the veteran was effectively precluded 
from attaining or maintaining any form of gainful employment 
solely by reason of service-connected disability at least 
10 years prior to his death.  The veteran's preexisting 
70 percent evaluation, in effect since November 1950, met the 
schedular criteria for the award of a TDIU at 38 C.F.R. 
§ 4.16(a) in that the veteran had one disability ratable at 
40 percent or more and sufficient additional disability to 
bring the combined evaluation to 70 percent or more.  
Moreover, all of the veteran's service-connected disability 
resulted from a common etiology or single accident in 
accordance with 38 C.F.R. § 4.16(a)(2).  

In Cole, the Court held that as to a section 1318 
hypothetically "entitled to receive" theory that a claimant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death.  The 
appellant will have an opportunity to present on remand, with 
the degree of specificity required by the Court in Cole, any 
section 1318 DIC "entitled to receive" claim theory that she 
seeks to have adjudicated.

There is very little evidence anywhere on file regarding the 
veteran's employment or industrial history.  In a March 1951 
VA examination, it was noted that the veteran was a piano 
teacher with a habit of spending four to five hours daily at 
the piano.  However, he had lately only been able to spend 
about two hours daily.  Information concerning the veteran's 
employment history, his educational background, and his 
ability to earn a living, especially in the 10 years 
preceding his death, would be helpful in the adjudication of 
the appellant's claim.

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted into law which expanded 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This is also a factor in consideration of 
the Board's present decision to remand the appellant's claim 
for additional development.  

For these reasons and bases, this case is REMANDED for the 
following actions:  

1.  Initially, the RO should follow any 
newly adopted procedures/regulations 
consistent with the VCAA and VA's 
expanded duty to assist.  This should 
include notification of the evidence 
necessary to substantiate the claim.  
With regard to documentary medical 
evidence, the RO should advise the 
appellant of the need to obtain all 
records of the veteran's medical 
treatment for injury sustained in the 
veteran's fall in 1986 purportedly 
resulting in organic brain damage, 
seizures, and heart arrhythmia up until 
the time of the veteran's death (which 
are not already on file).  There are only 
limited VA medical records from 1986 
through time of the veteran's death 
presently on file.  The RO must request 
the appellant's assistance in identifying 
the location or individual physicians who 
treated the veteran for any and all 
disability from 1986 until the time of 
the veteran's death, whether private or 
VA, so that these records may be 
collected and added to the claims folder 
for review.  Again, it has been noted in 
medical histories on file that the 
veteran may have had a cerebrovascular 
accident (stroke) sometime in either 1980 
or 1990, and any and all records 
surrounding treatment for a stroke must 
be collected for review as well.  

2.  The RO should send a notice to the 
appellant advising her that, with regard 
to a claim for DIC benefits under 38 
U.S.C.A. § 1318, she should set forth how 
the veteran would have been entitled to a 
total disability rating for the 10 years 
immediately preceding his death.  The 
appellant should be advised to produce 
evidence, to the extent possible, of the 
veteran's entire history of employment 
(either with employers or self-employed).  
Ideally, it would be useful to have a 
history of the veteran's entire 
employment record from the time of their 
marriage in September 1956 forward.  
While a thorough and complete history 
would be ideal, information concerning 
the extent to which the veteran had 
employment or otherwise engaged in any 
activities to earn income in the 10 years 
preceding the time of his death would be 
most helpful.

3.  After completion of the above 
development to the extent possible, the 
RO should again review all of the 
assembled evidence to reevaluate the 
appellant's claim for DIC benefits on the 
theories of service connection for cause 
of death or in accordance with 
38 U.S.C.A. § 1318.  Upon review of the 
assembled evidence, if it is determined 
by the RO to be necessary or useful or to 
be otherwise required in accordance with 
the VCAA to be codified at 38 U.S.C.A. 
§ 5103A(d)(2), the RO should then request 
the production of any and all clinical 
opinions which may be suggested by the 
evidence.  For example, opinions might be 
sought on the issue of whether or not 
additional disabilities are sufficiently 
related to service or to other 
service-connected disabilities such as to 
warrant additional grants of service 
connection, or it might be necessary to 
inquire as to whether all disabilities 
considered to be service connected were 
sufficient to render the veteran and/or 
the average person unable to attain or 
maintain any substantially gainful 
employment as of a certain period of 
time.

4.  If any decision remains adverse, the 
RO must prepare a detailed and 
comprehensive supplemental statement of 
the case and provide the appellant and 
her representative with an opportunity to 
respond.  If service connection for cause 
of death remains denied but DIC in 
accordance with 38 U.S.C.A. § 1318 is 
allowed, the appellant would be entitled 
to continue that issue on appeal to the 
Board and she should be requested, under 
such circumstances, to indicate whether 
she wishes to continue with such appeal 
(service connection for the cause of 
death may result in a burial allowance up 
to $1,500 whereas DIC benefits obtained 
through 38 U.S.C.A. § 1318 only warrant a 
VA payment up to $300).  Thereafter, the 
case should be returned to the Board, if 
in order and in compliance with all 
appellate procedures.  The appellant need 
take no further action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



